


110 HR 4355 IH: To impose a moratorium on certain Medicaid payment

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4355
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Boozman (for
			 himself, Mr. Ross, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To impose a moratorium on certain Medicaid payment
		  restrictions.
	
	
		1.Moratorium on certain payment
			 restrictionsNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services shall
			 not, prior to the date that is one year after the date of the enactment of this
			 Act, take any action (through promulgation of regulation, issuance of
			 regulatory guidance, use of federal payment audit procedures, or other
			 administrative action, policy, or practice, including a Medical Assistance
			 Manual transmittal or letter to State Medicaid directors) to restrict coverage
			 or payment under title XIX of the Social Security Act for rehabilitation
			 services, or school-based administration, transportation, or medical services
			 if such restrictions are more restrictive in any aspect than those applied to
			 such coverage or payment as of July 1, 2007.
		
